DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amendments, filed 10/13/2020, with respect to the rejection(s) of claim(s) 10-14 and 16-17 under Goto in view of Uesugi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn, as have the rejections to claim 15 under Goto, Uesugi and Toshiya, and claim 18 under Goto, Uesugi and Toshiya.  However, upon further consideration, a new ground(s) of rejection for claims 10-14 and 16-17 is made in view of Goto in view of Uesugi and Sumi.  Similarly, claims 15 and 18 have had the Sumi reference applied.
Sumi also discloses a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction (see paragraph 0042, disclosing “An encoder 23 serving as rotation detecting means is built into the sprocket 21B.  If the subsequent tape 14(2) moves in a downstream direction (arrow f) and in an upstream direction (arrow g), the sprocket 21B rotates in a normal direction (arrow d) and in a reverse direction (arrow e), respectively, and rotation detection signals according to these rotation states are transmitted to the feeder controller 28.”) such that an engagement between the sprocket holes of the carrier tape and the teeth of the sprocket is released (called the tape falling condition) by controlling the driving mechanism of the tape feeder (see paragraph 0043, disclosing that “Additionally, if the rotation 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2017/0297848 A) in view of Uesugi (US 2013/0326867 A1) and Sumi (US 2015/0212519 A1).

As to claim 10, Goto discloses a tape feeder set-up system (see Figure 1), comprising: 
a tape feeder (tape feeder 70) having a driving mechanism configured to rotate a sprocket (sprocket 90, see paragraph 0043) to feed a carrier tape (carrier tape 74) wound on a reel (see paragraph 0042, disclosing “tape feeder 70 is configured from tape reel 84, reel holding section 86, and feeder main body 88.”) and accommodating multiple components (components 72) in a predetermined feed direction, the sprocket having teeth that engage with sprocket holes of the carrier tape (see paragraph 0043, disclosing that “sprocket 90 engages with indexing holes 82 formed in taped components 72”, see Figure 4, item 90, showing unnumbered teeth on the sprocket 90)); 
a loading table on which the tape feeder is loaded (see tape feeder holding device 100 and rail 110); 
a scheduled use determination section (tape feeder determining section 200) configured to determine whether a component in the tape feeder loaded on the loading table is scheduled to be used based on a component usage schedule.  See Goto, paragraph 0068, disclosing “Specifically, for example, in a case in which the circuit board that is the target for mounting work is changed from the first circuit board to the second circuit board, first and second tape feeders 70 housing first and second electronic components not required in the second set of mounting work are determined by tape feeder determining section 200 (refer to FIG. 11) on controller 182 as tape feeders 70 that should be removed from tape feeder holding device 100.  Also, those determined first and second tape feeders 70 are displayed on display device 190 as tape feeders to be removed; also displayed is selection button 196 for selecting one of those first and second tape feeders 70.” See also paragraph 0070, disclosing “As well as tape feeders to be 
Additionally, although Goto discloses sprockets and sprocket holes in the specification, and shows a toothed profile for the sprocket in the figures, Goto does not explicitly disclose in the text of the disclosure the sprocket having teeth.
Goto also does not disclose a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction such that an engagement between the sprocket holes of the carrier tape and the teeth of the sprocket is released by controlling the driving mechanism of the tape feeder when the scheduled use determination section determines that the component is not scheduled to be used.  
However, Uesugi discloses that the sprockets are known to have teeth that engage with sprocket holes of the carrier tape.  See paragraph 0037, teaching that “Engagement teeth 154 are provided to the outer peripheral face of the sprocket 153 at even intervals.  Each engagement tooth 154 engages with each engagement hole 146b of the parts feeding tape 145.  Accordingly, when the feed motor 155 is powered and driven, the sprocket 153 rotates in the forward direction (rotation in the S direction shown in FIG. 4), and transfers the parts feeding tape 145 toward the parts feeding position A set at the front part of the feeder 150.”)  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the 
Additionally, Uesugi discloses a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction by controlling the driving mechanism of the tape feeder when the scheduled use determination section determines that the component is not scheduled to be used.  See Uesugi, paragraph 0046, disclosing that “The feeder 150 includes a feeder control unit (corresponds to the "control unit" of the present invention) 250, a feed motor 155, a pullback motor 165, a storage unit 260 and an I/O unit 270.  The feeder control unit 250 includes a feed operation execution unit 251, a detection unit 253, a determination unit 255 and a rewind execution unit 257 (pullback execution unit).”  See also Uesugi, paragraph 0077, disclosing “The drive unit is not limited thereto and, for example, a roller pair capable of normal rotation and reverse rotation may also be used.”  Paragraph 0079 of Uesugi teaches that “The control unit includes a detection unit for detecting execution of work for removing the parts feeding device from the surface mounting machine body, and a pullback execution unit for causing the drive unit to execute a process of pulling back the parts feeding tape, which has become empty as a result of feeding the parts, when the execution of work for removing the parts feeding device is detected by the detection unit.  Paragraph 0083 of Uesugi teaches that “According to the foregoing configuration, since the length of the empty tape is calculated, the number of parts can be reduced in comparison to cases of detecting whether or not the empty tape has been rewound using a sensor or the like.”  Additionally, Sumi also discloses a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction (see paragraph 0042, disclosing “An encoder 23 serving as rotation detecting means is built into the sprocket 21B.  If the subsequent tape 14(2) moves in a downstream direction 


As to claim 11, Goto does not disclose that the control section reverses the carrier tape in the opposite direction when a predetermined start operation is performed after the scheduled use determination section determined that the tape feeder is not scheduled to be used.
However, Uesugi and Sumi as incorporated into Goto also further discloses that the control section reverses the carrier tape in the opposite direction when a predetermined start operation is performed after the scheduled use determination section determined that the tape feeder is not scheduled to be used.  See Uesugi, paragraph 0077, disclosing “The drive unit is not limited thereto and, for example, a roller pair capable of normal rotation and reverse rotation may also be used.”  See also Sumi, paragraph 0042, disclosing “If the subsequent tape 14(2) moves in a downstream direction (arrow f) and in an upstream direction (arrow g), the sprocket 21B rotates in a normal direction (arrow d) and in a reverse direction (arrow e), respectively, and rotation detection signals according to these rotation states are transmitted to the feeder controller 28.”


As to claim 12, Goto discloses that the tape feeder set-up system further comprises a display section (display device 190) configured to display a request to an operator for an operation for starting a reverse of the carrier tape in the opposite direction when the scheduled use determination section determines that the tape feeder is not scheduled to be used.  See paragraph 0064 of Goto, disclosing “Further, display device 190 is connected to controller 182 via control circuit 188.  Display device 190 displays information related to work by mounter 16, specifically, information and the like related to exchange work of tape feeders 70, which is described in detail below, with the display device being a touchscreen type.  Note that, selection button 196 is displayed on displace device 190, and an operation result of selection button 196 is inputted to controller 182.”  Additionally, paragraph 0069 of Goto teaches “Then, by an operator selecting the tape feeder to be removed using displayed selection button 196, operation of sliding device 130 and so on corresponding to the selected tape feeder 70 is controlled by slide control section 202 (refer to FIG. 11) of controller 182.”

As to claim 13, Goto does not disclose that the control section reverses the carrier tape in the opposite direction by a predetermined amount.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control section reverses the carrier tape in the opposite direction by a predetermined amount as taught by Uesugi and Sumi in order to ensure proper tape component feeding and reduce the number of parts or components used.


However, Uesugi discloses disclose that the control section reverses the carrier tape in the opposite direction until the leading end of the carrier tape goes back to a predetermined position within the tape feeder.  See Uesugi, paragraph 0048, teaching that “The detection unit 253, the determination unit 255, and the rewind execution unit 257 are provided for performing the recovery of the empty tape P explained next.  The detection unit 253 fulfills the function for detection of executing the work for removing the feeder 150 from the surface mounting machine body 10.  The determination unit 255 fulfills the function of determining the length Lp of the empty tape P. The rewind execution unit 257 fulfils the function of executing the process of rewinding the empty tape P in the amount of the determined length Lp when the execution of the work for removing the feeder 150 is detected.”  See also Uesugi, paragraph 0077, disclosing “The drive unit is not limited thereto and, for example, a roller pair capable of normal rotation and reverse rotation may also be used.”     Sumi also discloses control of the drive in both directions in paragraph 0042, teaching that “If the subsequent tape 14(2) moves in a downstream direction (arrow f) and in an upstream direction (arrow g), the sprocket 21B rotates in a normal direction (arrow d) and in a reverse direction (arrow e), respectively, and rotation detection signals according to these rotation states are transmitted to the feeder controller 28.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control section reverses the carrier tape in the opposite direction until the leading end of the carrier tape goes back to a predetermined position within the tape 

As to claim 16, official notice is taken that it is well known and conventional to arrange the control and computer network system such that the tape feeder set-up system further comprises: a server for storing a usage schedule for the component, and a computer communicatively connected to the server and communicatively connected to the driving mechanism of the tape feeder loaded on the loading table via a signal repeater, and wherein the control section is provided in the computer.  Goto and Uesugi disclose all of the control functionality performed in claim 16 but do not recite a server.  Both Goto and Uesugi recites the use of a personal computer (see Goto, paragraph 0063 and Uesugi paragraph 0077), and the distribution of computer resources and program/control functions throughout a server is well known and conventional.  

As to claim 17, Goto discloses that loading table is detachable from the component mounting machine.  See paragraph 0021 of Goto, disclosing that “the tape feeder positioned at the supply position is moved in a direction separating from the supply position by a separation direction sliding device.  By this, it is possible to easily remove the tape feeder from the tape feeder holding device.”  See also Goto paragraph 0044, disclosing “tape feeder 70 can be attached to and removed from tape feeder holding device 100 that is fixedly attached on the end section of the front of frame section 32.”
Goto does not disclose that the control section reverses the carrier tape in the opposite direction with the loading table in a state detached from the component mounting machine.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the control section reverses the carrier tape in the opposite direction with the loading table in a state detached from the component mounting machine.as taught by Uesugi and Sumi in order to ensure proper tape component feeding and reduce the number of parts or components used.



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2017/0297848 A) and Uesugi (US 2013/0326867 A1) and Sumi (US 2015/0212519 A1) as applied to claims 10-14 and 16-17 above, and further in view of Toshiya (JP 2011-199095 A).

As to claim 15, Goto and Uesugi and Sumi does not disclose that the tape feeder set-up system further comprises: a memory section configured to store and link an ID of the tape feeder and an ID of the reel from which the carrier tape is fed by the tape feeder in order to mount components onto boards with a component mounting machine, and a cancellation section configured to cancel the link between the ID of the tape feeder and the ID of the reel stored in the memory section when the control section reverses the carrier tape in the opposite direction.
However, Toshiya discloses that he tape feeder set-up system further comprises: a memory section (storage unit 45) configured to store and link an ID of the tape feeder and an ID of the reel from which the carrier tape is fed by the tape feeder in order to mount components onto boards with a component mounting machine, and a cancellation section configured to cancel the link between the ID of the tape feeder and the ID of the reel stored in the memory section when the control section reverses the carrier tape in the opposite direction.  See Toshiya, paragraph 0050, disclosing “The storage unit 45 stores information related to the operation status acquired from each electronic component mounting machine 20 (for example, the number of parts consumed, the number of parts used per board, the production time per board, the planned number of boards produced, and the board produced. Number of images). Further, as shown in FIG. 9, the storage unit 45 is composed of the ID of the mounted electronic component reel 25 b, the remaining number of components, the name of the mounted component, and the component 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the tape feeder set-up system further comprises: a memory section configured to store and link an ID of the tape feeder and an ID of the reel from which the carrier tape is fed by the tape feeder in order to mount components onto boards with a component mounting machine, and a cancellation section configured to cancel the link between the ID of the tape feeder and the ID of the reel stored in the memory section when the control section reverses the carrier tape in the opposite direction as taught by Toshiya and Uesugi in order to ensure proper tape component feeding and reduce the number of parts or components used.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2017/0297848 A), Uesugi (US 2013/0326867 A1), Sumi (US 2015/0212519 A1) and Toshiya (JP 2011-199095 A).


Additionally, although Goto discloses sprockets and sprocket holes in the specification, and shows a toothed profile for the sprocket in the figures, Goto does not explicitly disclose in the text of the disclosure the sprocket having teeth.

Goto does not disclose a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction such that an engagement between the sprocket holes of the carrier tape and the teeth of the sprocket is released by controlling the driving mechanism; 
Goto does not disclose a memory section configured to store an ID of the tape feeder linked with an ID of a reel from which the carrier tape is fed by the tape feeder in order to mount a component on a board by a component mounting machine, and a cancellation section configured to cancel the link between the ID of the tape feeder stored in the memory section and the ID of the reel when the control section reverses the carrier tape in the opposite direction.

However, Uesugi discloses that the sprockets are known to have teeth that engage with sprocket holes of the carrier tape.  See paragraph 0037, teaching that “Engagement teeth 154 are provided to the outer peripheral face of the sprocket 153 at even intervals.  Each engagement tooth 154 engages with each engagement hole 146b of the parts feeding tape 145.  Accordingly, when the feed motor 155 is powered and driven, the sprocket 153 rotates in the forward direction 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the sprockets are known to have teeth that engage with sprocket holes of the carrier tape in order to transfers the tape in the desired direction.

However, Uesugi discloses a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction by controlling the driving mechanism.  See Uesugi, paragraph 0048, teaching that “The detection unit 253, the determination unit 255, and the rewind execution unit 257 are provided for performing the recovery of the empty tape P explained next.  The detection unit 253 fulfills the function for detection of executing the work for removing the feeder 150 from the surface mounting machine body 10.  The determination unit 255 fulfills the function of determining the length Lp of the empty tape P. The rewind execution unit 257 fulfils the function of executing the process of rewinding the empty tape P in the amount of the determined length Lp when the execution of the work for removing the feeder 150 is detected.”  See also Uesugi, paragraph 0077, disclosing “The drive unit is not limited thereto and, for example, a roller pair capable of normal rotation and reverse rotation may also be used.”    Additionally, Sumi also discloses a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction (see paragraph 0042, disclosing “An encoder 23 serving as rotation detecting means is built into the sprocket 21B.  If the subsequent tape 14(2) moves in a downstream direction (arrow f) and in an upstream direction (arrow g), the sprocket 21B rotates in a normal direction (arrow d) and in a reverse direction (arrow e), respectively, and rotation detection signals according to these rotation states are transmitted to 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a control section configured to reverse the carrier tape in a direction opposite to the predetermined feed direction such that an engagement between the sprocket holes 

Additionally, Toshiya discloses a memory section (storage unit 45) configured to store an ID of the tape feeder linked with an ID of a reel from which the carrier tape is fed by the tape feeder in order to mount a component on a board by a component mounting machine, and a cancellation section configured to cancel the link between the ID of the tape feeder stored in the memory section and the ID of the reel when the control section reverses the carrier tape in the opposite direction. See Toshiya, paragraph 0050, disclosing “The storage unit 45 stores information related to the operation status acquired from each electronic component mounting machine 20 (for example, the number of parts consumed, the number of parts used per board, the production time per board, the planned number of boards produced, and the board produced. Number of images). Further, as shown in FIG. 9, the storage unit 45 is composed of the ID of the mounted electronic component reel 25 b, the remaining number of components, the name of the mounted component, and the component expiration time, using the ID of the tape feeder 25 as a key. Feeder part information database (feeder part information DB) is stored. Furthermore, as shown in FIG. 10, the storage unit 45 uses the ID of the tape feeder 25 as a key, the ID of the electronic component mounting machine 20 to be mounted, and the set position of the electronic component supply device 24 of the electronic component mounting machine 20 A feeder position information database (feeder position information DB) composed of the ID and the ID of the electronic component mounting line 10 to which the electronic component mounting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the tape feeder set-up system further comprises: a memory section configured to store and link an ID of the tape feeder and an ID of the reel from which the carrier tape is fed by the tape feeder in order to mount components onto boards with a component mounting machine, and a cancellation section configured to cancel the link between the ID of the tape feeder and the ID of the reel stored in the memory section when the control section reverses the carrier tape in the opposite direction as taught by Toshiya and Uesugi in order to ensure proper tape component feeding and reduce the number of parts or components used.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230  (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK